DETAILED ACTION
This office action follows a reply filed on May 16, 2022.  Claims 1 and 9 have been amended.  Claims 1-9 and 11-21 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 1, applicants now claim the amount of component (C) in an amount of 7.1-35.7 phr of (A) and (B).  In claim 2, applicants claim component (C) is contained in an amount of 0.1-50 phr (A) and (B).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (WO 2016/125591) in view of Amigouet (US 2008/0093107) and/or Kaynak (Thermal characterization and flammability of polypropylene containing sepiolite-APP combinations, e-Polymers, 17(4), March 2017, pp. 341-348); however, for convenience, the English language equivalent will be cited below.
Shimizu exemplifies a flame-retardant polypropylene composition comprising 80 parts polypropylene random copolymer, 8 parts melamine pyrophosphate, 12 parts piperazine pyrophosphate, 1 part zinc oxide, 0.1 part calcium stearate (lubricant), 0.1 part phenol-based antioxidant, 0.1 part phosphorus-based antioxidant and 0.3 part glycerin monostearate (lubricant), where the composition provides a flame retardancy of V-0 at a thickness of 1.6 mm (col. 19-20, Table 1, Example 2).
Shimizu teaches the inclusion of a reinforcement material, specifically listed to include sepiolite, further teaching that the reinforcement material may be treated with a coupling agent such as an amino silane or epoxy silane (col. 14, l. 6 and ll. 22-27).
Therefore, adding silane modified sepiolite to Example 2 of Shimizu is prima facie obvious, as this modification is clearly suggested by the teachings of Shimizu.
Alternatively, or in addition to, Amigouet teaches a fire-resistant composition comprising a polymer, such as polypropylene, and a fibrous phyllosilicate, where the inclusion of 5-30 phr sepiolite serves to improve the mechanical properties of the polymer materials, and prevents lighted droplets forming, which is commonly called dripping (p. 2, [0017], [0020], [0034]-[0036]).
Alternatively, or in addition to, Kaynak teaches that the inclusion of 1-10 wt% sepiolite to a polyphosphate-based intumescent flame retardant/polypropylene can significantly increase the LOI and reduce the peak heat release rate of the compositions, improving the flammability of the polypropylene compositions (p. 341 and 347).  Kaynak teaches that sepiolite can be incorporated into the polypropylene matrix as a synergist to intumescent flame retardants (p. 347).  Kaynak also teaches that the sepiolite surface can be modified by grafting of silane reagents to improve the affinity between the hydrophobic polypropylene polymer and the hydrophilic clay (p. 342).
Kaynak exemplifies the inclusion of 1-10 parts sepiolite based on about 20 parts intumescent flame retardant, suggesting the inclusion of about 5-50 parts sepiolite based on the total amount of the intumescent flame retardant, or the total amount of melamine pyrophosphate and piperazine pyrophosphate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added silane modified sepiolite to the flame retardant composition of Shimizu, as this modification is within the scope of Shimizu, sepiolite is taught in the art as an antidripping agent used in polypropylene compositions, as taught by Amigouet, and can be used synergistically with intumescent flame retardants to improve flammability as taught by Kaynak by lowering the heat release rate and increasing the LOI, where the melamine pyrophosphate and piperazine pyrophosphate of Shimizu are both intumescent flame retardants, 
Shimizu OR Shimizu in view of Amigouet and Kaynak is prima facie obvious over instant claims 1, 2, 5, 6, 8, 9 and 14-20.
As to claim 3 and 11, the amount of zinc oxide is present in an amount of 5 parts based on 100 parts of melamine pyrophosphate and piperazine pyrophosphate.
As to claims 4, 12, 13, 21, the amount of lubricant is present in an amount of 2 parts based on 100 parts of melamine pyrophosphate and piperazine pyrophosphate.
As to claim 7, a combination of 8 parts melamine pyrophosphate, 12 parts piperazine pyrophosphate, 1 part zinc oxide and 5-50 parts sepiolite (as described above for claim 2) in 80 parts polypropylene suggests the flame retardant as present in an amount of about 32-355 phr.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicants argue unexpected results in Examples 3-5 and 11-13, when component (C) is present in an amount of 7.1-35.7 phr (A) and (B).
When looking to showings of results in order to overcome a rejection, the following must be considered:

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
	
Examples 3-5 and 11-13 all contain 1.4 parts zinc oxide, 0.3 parts epoxy-based silane coupling agent and 0.03 parts lubricant.  They also contain “organic modified sepiolite”.
Examples 3-5 and 11-13 cannot be directly compared to the other examples, as it is unclear as to whether the benefits obtained from Examples 3-5 and 11-13 are due to the critical range of organically modified sepiolite, or the combination of such with zinc oxide, silane coupling agent and lubricant.
Additionally, it is unclear as to how the sepiolite in the examples is modified, as there is no disclosure of Adins Clay 80T and Adins Clay SS2 20 as being that of a silane modified sepiolite.
Therefore, applicants cannot rely on unexpected results, as it is unclear as to whether the showing is actually unexpected based on the claimed range of sepiolite.

Additionally, Kaynak teaches that the inclusion of sepiolite to a polyphosphate-based intumescent flame retardant/polypropylene can significantly increase the LOI and reduce the peak heat release rate of the compositions, improving the flammability of the polypropylene compositions.  Therefore, the showing appears to be expected, as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766